Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically receive at least one user selection input related to rendering of media content containing at least two of audio data, video data, and/or closed- captioning data, the one user selection input indicating selection of at least one of audio, video, and/or closed-captioning to be output during playing of the media content, generate an audio output signal in response to the at least one user selection input indicating audio selection, the audio output signal corresponding to the audio data of the media content and being for use in auditory wave generation, generate a video output signal in response to the at least one user selection input indicating video selection, the video output signal corresponding to the video data and being for use in video image generation generate a closed-captioning output signal in response to the at least one user selection input indicating closed-captioning selection, the closed-captioning output signal corresponding to the closed-captioning data and being for use in closed-captioning text generation, aggregate and generate auditory waves, video images, and/or closed-captioning text based upon the audio output signal, the video output signal, and/or the closed-captioning output signal as detailed in the dependent claims for such limitations.


However, the references alone and in combination do not teach or suggest a method for dynamic media content output for mobile devices the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472